ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 2-20, 24-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach or obviate the limitations of independent claims 2, 11, and 20. As to claims 2 and 11, Examiner’s best prior art, Hong teaches a method for making an access device having first and second ends, and creating a plurality of elastic elements including zigzag elements. Hong obviates embedding the elastic elements in a base material while the zigzag elements are biased. However, Hong does not teach the elastic elements are arranged within a plane along the length of the access device. Rather, Hong teaches the elastic elements are either arranged as rings or “c” shaped collars, or extend diagonally or helically relative to the longitudinal axis 334 as described in [0091]. Moreover, Hong teaches the elements are biased by expanding them radially, while the claim requires the elements are biased by extending them laterally along the axis of the device. 
As to product claim 20, the product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. However, the structure of an access device including a plurality of zigzag elements extending along the length of the access device such that the elements are biased along that length (as opposed to biased radially as taught by Hong) is not taught or obviated by Hong.
Please also see Applicant’s convincing arguments filed 25 July 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9 September 2022